         Case:20-17543-MER Doc#:7 Filed:11/20/20                          Entered:11/20/20 16:03:51 Page1 of 1


 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      Clean Energy Collective LLC                          Case #:
                First Name           Middle Name         Last Name


 Debtor 2:                                                           Chapter:
                First Name           Middle Name         Last Name


Local Bankruptcy Form 1007-7.1
Disclosure Regarding Receivers

Check applicable box and complete the applicable sections.

 Part 1 Disclosure

In a chapter 11 reorganization case, the following information is required pursuant to L.B.R. 1007-7:


 ☒     No receiver is in possession of debtor’s property.
 ☐     A receiver is in possession of all or part of the debtor’s property:
               Identification (by address or legal description) of property:
                                                           Name of creditor:
                                                           Name of receiver:
                                                        Address for receiver:
                                            Telephone number for receiver:
                                         Attorney for receiver, if applicable:
                             Address for attorney for receiver, if applicable:
                Telephone number for attorney for receiver, if applicable:
                                           Date of appointment of receiver:
                                                   Court appointing receiver:
                                Case Number for court appointing receiver:


 Part 2 Signature of Debtor’s Attorney or Debtor (if unrepresented)

Dated: November 20, 2020                                                By: /s/David V. Wadsworth
                                                                           David V. Wadsworth

                                                                        Bar Number (if applicable): 32066
                                                                        Mailing Address: 2580 W. Main St., Suite 200
                                                                                         Littleton, CO 80120
                                                                        Telephone number: (303) 296-1999
                                                                        Facsimile number: (303) 296-7600
                                                                        E-mail address: dwadsworth@wgwc-law.com




L.B.F. 1007-7.1 (12/17)                                                                                                Page 1
